Scott, Judge,
delivered the opinion of the court.
The city being the owner of the land assessed and sold for taxes to the defendant through the instrumentality of her officers, it is maintained by him that she is- estopped to deny the regularity of the proceedings by which he claims title.
The city is a body corporate, clothed with extensive powers for the management of her municipal affairs. She can only *600act through her officers and agents ; and if those officers, in violation of her ordinances, do unauthorized acts to her prejudice, it would be hard that she should be bound by them. This, surely, is not the law in relation to natural persons who act through their agents. If the agent exceeds his authority, his constituent is not bound. Those dealing with agents must look to the extent of their power. Agencies are indispensable in the transaction of the business of men; and, if those who employ them are estopped to deny the validity of the acts performed by them, commerce must be restrained within very inconvenient, if not ruinous, bounds. The State of Missouri owns a tobacco warehouse in St. Louis ; if the state officers should assess that property in the name of an individual, and sell it for the taxes, would any one maintain that she was estopped to deny the validity of a title claimed under such a sale ? The state has delegated to St. Louis the powers necessary for her municipal government, thus imposing on her an obligation that would otherwise devolve on the state. The city, in the discharge of this duty, is compelled to act by officers. Now, if the state, acting through her officers, is not bound by their unauthorized acts, we can see no reason why the city, in the exercise of functions pertaining to the state and for the performance of which she is substituted in the place of the state, should not stand, in relation to the agents she may employ, on the same ground that the state would to her officers.
We must all see the numberless frauds the sanctioning of the principle insisted on would produce. The argument confounds the city with her officers and assumes that they are the city. If an officer of the city, in violation of her ordinances, makes a contract with an individual, is the city bound by such a contract ? Must not those who contract with the officers employed by the city, see that the officers, with whom they are contracting, conduct themselves in pursuance to law ? The defendant, claiming that he has obtained the title of the city to a portion of her commons through her officers, is compelled to show that these officers, in assuming to *601pass a title, acted in pursuance to the ordinances prescribed for the regulation of their conduct on such occasions. This is a well established rule in regard to all those deriving title to land by means of a'sale for the tases. The bare statement of the law in relation to estoppels in pais is sufficient to show that it can .not apply to transactions where there is the interposition of third persons as agents acting in violation of their authority. It has thus been stated : “ The rule of law is clear, that where one by his words or conduct wilfully causes another to believe the existence of a certain state of things, and induces him to act on that belief so as to alter his own previous position, the former is precluded from averring against the latter a different state of things as existing at the same time.” (Pickard v. Sears, 6 Adol. & Ellis, 494.) The same judge more broadly expressed the rule, on another occasion, thus: “ A party, who negligently or carelessly stands by and allows another to contract on the faith and understanding of a fact which he can contradict, can not afterwards dispute that fact in an action against the person whom he has himself assisted in deceiving. (Greggs v. Wells, 10 Adol. & Ellis, 90.)
We do not see the ground on which it can be maintained that Corcoran, under whom the defe'ndant claims, had any color of title. The evidence relied on would just as well show that he had a color of title to all the land unoccupied within the outboundary of the commons. It is not pretended that Corcoran entered under Durand, or that there was any privity in any respect between them. Because the Durand tract, as marked down on the plat, was of certain dimensions and more.sizeable than the entire commons, it seems to have been deemed more politic to make dir the evidence of the extent of the color of title. This is the first attempt here to make the boundaries claimed by the owner of the land evidence of color of title in an intruder. . The effect of this is to do away with all the law in relation t,o color of title, and in every case make the boundary of the person, upon whom the trespass is .committed, evidence of the extent of the claim of *602the trespasser. Because the city had, by her officers, laid down the claim of Durand on the plat of the commons, there is no principle by which the defendant can claim any benefit from such act, as he does not claim under Durand nor in privity with him. In the case of Pitts v. Gilbert, 3 Wash. C. C. 478, Judge Washington said: “ It is a clear principle of law that the. right acquired by the adverse possession of a disseizor, or of one who enters or retains possession by wrong, can never extend beyond the limits of the particular spot to which his occupation is confined. If he could go beyond these, there would exist no other to circumscribe his claim. He can not resort to the metes and bounds of the tract upon which he has settled, because the legal possession of the owner continues unaffected by the tortuous entry, except so far as the actual adverse possession has disturbed it.”
The defendant cited a remark made by Judge Gibson in the case of McColl v. Neely, 3 Watts, 69, that he was “ not aware that the definition of a colorable title, or, as it is expressed more frequently, color of title, had ever been attempted. The words do not necessarily import the accompaniment of the usual documentary evidence.” But general expressions in an opinion must be taken with reference to the facts of the case in which they are made; and the application of this remark makes it appear that the case to which reference has been made, so far from being a decision in support of the proposition that there is a color of title in the case before us, its tendency is the other way, and it may be used to show that there is no color of title in the claim on which the defence to this action is made. Angel says that “ where a deed, relied on as giving a color of title, contains no description of the land, although it is of no moment that the title is defective, yet if no land is described nothing can pass, and therefore such a deed can not be the foundation of an available adverse possession beyond the actual improvement.” (Ángel on Lim. 440.) When we say a person has color of title, whatever may be the meaning of the phrase, we express the idea, at least, that some act has been previously done, or *603some event transpired by which some title, good or bad, to a parcel of land of definite extent has been conveyed to him. Can the marking of the claim of a stranger upon the plat of his land by the owner confer a color of title on one who has [no] privity in estate, in contract or in law, with the title of the stranger ?
Cases without number might be cited in support of the doctrine that the right acquired by the adverse possession of a disseizor, or of one who enters or retains possession by wrofig, can never extend beyond the limits of the actual occupancy. There is one in which this,subject is very ably treated, and the law so luminously stated by the judges that it should alone suffice. The case to which reference is made is that of Muller and others v. Shaw, 7 Serg. & Rawle, 129. To the same purpose might be cited the case of Barr v. Gratz, 4 Whea. 224.
As'we maintain that Corcoran, under whom the defendant claims, had no color of title, we do not deem it necessary to determine the question whether the possession of a part of her common by the city, in the manner stated in the record, excluded any constructive possession of the defendant, as, he having no color of title, his possession could not extend beyond the limits of his actual occupation.
On the general question of adverse possession, as the case now stands on a nonsuit, and as the jury has never passed upon the evidence in relation to that matter, it is not the usual course here, under such a state of things, to express an opinion upon the facts. We suppose the plaintiff took a nonsuit in consequence of the instruction in relation to the effect of a sale for taxes by the city officers. Although this instruction only affected a part of the land in the controversy, it was sufficient to warrant such a course, as otherwise the plaintiff must have had a verdict against her for so much of the lot as was affected by the instruction. The case of Ewing v. Burnett, 11 Pet. 41, and Draper v. Shoot, 25 Mo. 197, relied upon by the defendant, were very different in their circumstances from that now before us. By taking the law of *604limitations, as applied to one state of facts, and endeavoring to apply it to a condition of things wholly different, we will never arrive at its correct administration. Surely a man, who has no title nor even color of title to land, who knows that he is wrongfully endeavoring to obtain it by adverse possession, should give to the world the most unequivocal evidence of his intention. It will be for the jury to determine with what intent the stone quarries were worked, and whether the evidence of the adverse possession of the defendant may not be reconciled with the declaration of the plaintiff’s witness, that Corcoran told him that he claimed no part of the commons of the city.
We do not see the point of the defendant’s first instruction. From the view we take of this case the defendant’s instructions were erroneous.
If Corcoran died in possession, his possession would descend on his children; and if the defendant had married one of them, that marriage would constitute such a privity as would entitle him to connect his possession with that of his wife’s father, so as to give him the benefit of the adverse possession of the father.
The judgment is reversed and the case remanded.
The other judges concur.